PER CURIAM:
After an independent review of the record, we affirm the District Court’s July 20, 2015, order denying Appellants’ appeal from the United States Bankruptcy Court for the Northern District of Alabama. Appellants challenge a settlement agreement approved by the Bankruptcy Court, asking that this Court effectively undo all or part of that agreement. As the District Court properly held, the appellants’ claims must be denied on equitable mootness grounds. See Musilino v. Ala. Marble Co. Inc., 534 B.R. 820 (N.D.Ala.2015). As such, we affirm the District Court’s judgment.
AFFIRMED.